Citation Nr: 1623262	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  14-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for type II diabetes mellitus.  

3.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for acne vulgaris.  

4.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for contact dermatitis.  

5.  Entitlement to service connection for a skin condition to include chloracne, but to exclude acne vulgaris and contact dermatitis.

6.  Entitlement to service connection for an upper spine condition due to a vehicle accident (also claimed as spondylolysis and neck condition).

7.  Entitlement to service connection for a lower back condition due to a vehicle accident (also claimed as spondylolysis).

8.  Entitlement to service connection for a left hip condition due to a vehicle accident.

9.  Entitlement to service connection for a right hip condition due to a vehicle accident.

10.  Entitlement to service connection for a lung condition.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for anxiety disorder not otherwise specified (Mixed Anxiety and Depression) and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to March 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In March 2014, the Veteran filed a timely Substantive Appeal (VA Form 9) and requested a hearing before the Board.  However, the Veteran withdrew the hearing request in July 2015.  

The February 2014 Statement of the Case included the issue of entitlement to service connection for a skin condition to include chloracne and allergic dermatitis.  Contact dermatitis is defined as "acute or chronic dermatitis caused by substances coming in contact with the skin; it may involve either allergic or nonallergic mechanisms."  See allergic contact d. and irritant d."  See Dorland's Illustrated Medical Dictionary 494 (32nd ed. 2012) (original italics).  Based on a review of the Veteran's contentions and descriptions of his dermatitis, the Board finds that the Veteran's claim for "allergic dermatitis" is actually a claim for allergic contact dermatitis.  Service connection for allergic contact dermatitis was previously denied and is before the Board in this appeal as whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for contact dermatitis.  As such, the claim for "allergic dermatitis" has been removed from the Veteran's claim for a skin condition on the cover page.

The issues of whether new and material evidence has been received sufficient to reopen claims for entitlement to service connection for diabetes, acne vulgaris, and contact dermatitis, and claims for entitlement to service connection for a skin condition, an upper spine condition, lower back condition, left and right hip conditions, a lung condition, hypertension, and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss is no worse than Level I hearing loss in either ear.



CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim for a compensable rating for bilateral hearing loss and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duty to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by an April 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the relevant evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, VA medical records, a VA examination report, private treatment records, and the statements of the Veteran and his representative.

The Veteran was provided with a VA examination in September 2012 to evaluate his bilateral hearing loss.  The Board acknowledges the Veteran's contention in his March 2014 VA Form 9 that the examination was not conducted in compliance with VA's requirements for audiological examinations.  However, the Board finds the examination report to be adequate for rating purposes.  The examiner reviewed the Veteran's VA claims file, interviewed the Veteran, was informed of and documented the relevant facts regarding the Veteran's medical history and current status, conducted audiological testing, and described the current severity of the Veteran's bilateral hearing loss in sufficient detail so that the Board's evaluation is an informed determination.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999); Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.").  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period, a concept known as the "staging" of ratings.  Fenderson, 12 Vet. App. at 126-27.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b) (2015).

Puretone thresholds, in decibels, from audiometric testing in the September 2012 VA examination, for the frequencies of interest, in Hertz, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
10
20
30
45
26
LEFT
15
25
35
50
31

Speech recognition scores based on the Maryland CNC Test were 96 percent in the right ear and 100 percent in the left ear.

The Board finds that applying the results from the September 2012 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right and left ears.  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85 (2015).  In addition, the Board notes that neither ear demonstrates an exceptional pattern of hearing impairment under the provision of 38 C.F.R. § 4.86(a).

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  In this case, the September 2012 examination report included the reported effects of the Veteran's hearing loss on his occupational functioning and daily activities.  Thus, the Board finds that the above examination is adequate for rating purposes and is entitled to greater probative value than the Veteran's lay statements that he should have a higher rating for his hearing loss. 

The Board sympathizes with the Veteran's complaints that he has hearing loss, but the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  The findings on examination are more probative than the lay contentions as to the extent of hearing loss.  

The Board notes that a noncompensable rating does not mean that the Veteran's hearing is normal.  The grant of service connection acknowledges that the Veteran has hearing loss.  Rather, the disability rating reflects that the Veteran's degree of disability from his service-connected defective hearing does not meet VA's criteria for a compensable rating. 

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The relevant hearing loss criteria contemplate both the Veteran's puretone and speech discrimination scores, as well as his complaints that he has lost hearing.  Interference in the Veteran's ability to hear is shown and accounted for in the assigned disability rating.  The evidence does not indicate the presence of any impairment that cannot be classified in one of the foregoing categories.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Consequently, referral for extraschedular consideration is not warranted. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

Although further delay is regrettable, the Board finds an addendum medical opinion must be obtained prior to appellate review of the Veteran's claim for a psychiatric disorder and VA treatment records relevant to all of the claims being remanded must be obtained.
A veteran is considered to have been in sound condition when examined and accepted for service, except as to disorders "noted" on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  The term "noted" means only those conditions that are recorded in examination reports.  Id.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2015).  

In the present case, the Veteran checked on his July 1971 enlistment history that he had frequent trouble sleeping and depression or excessive worry.  A physician wrote on the history form "minor worries and insomnia."  The Veteran's entrance examination report shows a normal psychiatric examination.  The Board finds that the pre-service history of "minor worries and insomnia" does not constitute a notation of such conditions or a formal diagnosis of a psychiatric disorder.  As such, the Board finds that the Veteran is presumed to have been sound at entrance into service.

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is used to determine whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA also must show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Veteran was afforded a VA examination in November 2012.  The Veteran was diagnosed with PTSD due to childhood stressors and anxiety disorder not otherwise specified (NOS) (Mixed Anxiety and Depression).  The examiner summarized her findings as follows:

[The Veteran's] military records (enlistment physical, service treatment records) and VA medical records document a life-long history of depressive and/or anxiety reactions to life stressors.  His medical records document recurring episodes as well as the resolution of symptoms when the life stressors pass.  He presently experiences symptoms that meet DSM-IV criteria for Anxiety NOS (Mixed Anxiety & Depression) related to current medical and situational stressors.

[The Veteran] also experiences symptoms that meet DSM-IV for PTSD caused by childhood experiences.  While he did experience war-related stress during his military service, the records do not indicate that this significantly exacerbated either his depressive/ anxiety reactions to life stressors or the childhood-related PTSD.

A pre-military history of limited socializing, interpersonal difficulty (including problems with authority), insomnia, depression, and worry are documented in his self-report and his military entrance physical.  Anxiety Disorder NOS (Mixed Anxiety & Depression) and PTSD are less likely than not caused by, or a result of, his military service.

Thus, the examiner determined that the Veteran's diagnosed anxiety disorder and PTSD existed prior to his military service; however, the examiner did not apply the appropriate legal standard in making her determinations.  Therefore, an addendum medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided). 

In addition, the November 2012 VA examiner reviewed numerous VA treatment records over the course of many years that are not of record.  Therefore, on remand all of the Veteran's VA medical records should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records and associate them in the Veteran Benefits Management System (VBMS) claims file, including records from approximately October 1986 pertaining to residential treatment for drug addiction at the VA Medical Center in Boise, Idaho.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  After the above development is complete, obtain an addendum opinion from the November 2012 VA examiner who drafted the examination report.  If the examiner who drafted the report is unavailable, the opinion should be rendered by another appropriate mental health medical professional.  The need for a new examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

It is noted that although the Veteran checked on his July 1971 enlistment history that he had frequent trouble sleeping and depression or excessive worry and a physician wrote on the history form "minor worries and insomnia," the entrance examination report shows a normal psychiatric examination.  The pre-service history of "minor worries and insomnia" does not constitute a notation of such conditions or a formal diagnosis of a psychiatric disorder.  
After a thorough review of the claims file, the examiner is requested to provide the following opinions with supporting rationale:

PTSD

(a) Does clear and unmistakable (i.e., undebatable) evidence show that the Veteran's PTSD pre-existed his entry into military service?  If yes, does clear and unmistakable evidence show that the pre-existing disability did not undergo a permanent worsening beyond normal progression during the Veteran's military service?

(b) If the answer to either question in subparagraph (a) above is no (the disability is not found to be pre-existing or the pre-existing disability did not undergo a permanent worsening beyond normal progression during the Veteran's military service), is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD had its onset during his military service or was otherwise caused by any incident that occurred during his military service?

Anxiety Disorder

(c) Does clear and unmistakable (i.e., undebatable) evidence show that the Veteran's anxiety disorder pre-existed his entry into military service?  If yes, does clear and unmistakable evidence show that the pre-existing disability did not undergo a permanent worsening beyond normal progression during the Veteran's military service?

(d) If the answer to either question in subparagraph (c) above is no (the disability is not found to be pre-existing or the pre-existing disability did not undergo a permanent worsening beyond normal progression during the Veteran's military service), is it at least as likely as not (50 percent or greater probability) that the Veteran's anxiety disorder had its onset during his military service or was otherwise caused by any incident that occurred during his military service?

In providing all of the foregoing opinions, the examiner should discuss the Veteran's in-service complaints of nervousness and anxiety and difficulties handling his impulses.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


